DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in voicemail left for the examiner by Sanjay Bagade on 2/3/2022.
The application has been amended as follows: 
On line 13 of claim 1, “a surface of the chamber” has been replaced by --the surface of the chamber--.
On line 2 of claim 6, “the inner surface of the chamber” has been replaced by --the surface of the chamber--.
On line 9 of claim 26, “hub” has been replaced by --chamber--.
On line 10 of claim 26, “a surface” has been replaced by --an inner surface--.
On line 11 of claim 26, “a surface” has been replaced by --the inner surface--.
On line 14 of claim 26, “a surface” has been replaced by --the inner surface--.
On line 18 of claim 26, “the surface” has been replaced by --the inner surface--.
On line 10 of claim 29, “a surface” has been replaced by --an inner surface--.
On line 14 of claim 29, “a surface” has been replaced by --the surface--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the examiner agrees with the applicant’s argument (reproduced below; see pages 8 and 9 of Applicant’s Remarks filed on 1/28/2022):
“Claim 1 recites a valve assembly that requires opening by insertion of a male luer. This is discussed in detail below. Applicant further notes that, as recited in paragraph 0036 of Applicant’s specification, the claimed variation of the valve is configured to “open[] by physical deformation, the closed valve is not subject to leakage caused by the pressure of fluid flowing against the valve.” Applicant further refers to paragraph [0002], which states the valve assembly has an improved ability to selectively control flow of fluids through the medical device and prevent leakage of fluids from the proximal end of the device that is positioned within a patient. Such improved valve assemblies also prevent leakage of fluids after repeated insertion and removal of medical instruments through the valve such as catheters introducers, tubes, lines, ports that can be used for vascular or other devices.”
In contrast, Atkinson teaches a valve assembly that is simply counter to the device of claim 1. Atkinson explicitly teaches a pressure relief valve (e.g., the valve “opens to flow in one direction but checks flow in an opposite direction until a certain pressure is exceeded, at which the valve relieves to allow flow in the opposite direction. The valve will thereafter automatically reset to its original checking position once the pressure has dropped sufficiently. See Atkinson Abstract). Moreover, as clearly shown in FIGS. 9 and 10 copied below, Atkinson teaches a pump 60 that positions the valve 30 in a flow port 44 of an intake 66 outlet opening where the slit of the valve 30 is proximal to a wall of the valve. and not within the cavity of the cylinder 62 of the pump that houses the piston 64.
Again, Atkinson teaches a pressure relief valve used in a pump and not a valve, such as found in the assembly of claim 1, that opens via physical deformation of an 

In regard to claims 26 and 29, the applicant has incorporated previously indicated allowable subject matter into the claims. 
In regard to the double patenting rejection, the examiner agrees with the applicant’s arguments presented on page 11 regarding the “offset distance” limitations and Atkinson’s failure to teach such a limitation.  Accordingly, the instant claims are not anticipated by the patented claims and are not rendered obvious by the teachings of Atkinson.  The double patenting rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783